

115 HR 637 IH: Veterans Economic Recovery Act of 2021
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 637IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Mr. Bost introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to provide retraining assistance to certain veterans unemployed by reason of the COVID–19 public health emergency.1.Short titleThis Act may be cited as the Veterans Economic Recovery Act of 2021.2.COVID–19 Veteran Rapid Retraining Assistance Program(a)In generalThe Secretary of Veterans Affairs shall carry out a program under which the Secretary shall provide up to 12 months of retraining assistance to an eligible veteran for the pursuit of a covered program of education. Such retraining assistance shall be in addition to any other entitlement to educational assistance or benefits for which a veteran is, or has been, eligible.(b)Eligible veterans(1)In generalFor purposes of this section, the term eligible veteran means a veteran who—(A)as of the date of the receipt by the Department of Veterans Affairs of the application for assistance under this section, is at least 22 years of age but not more than 66 years of age;(B)as of such date, is unemployed by reason of the covered public health emergency, as certified by the veteran;(C)as of such date, is not eligible to receive educational assistance under chapter 30, 31, 32, 33, or 35 of title 38, United States Code, or chapter 1606 of title 10, United States Code;(D)is not enrolled in any Federal or State jobs program;(E)is not in receipt of compensation for a service-connected disability rated totally disabling by reason of unemployability; and(F)will not be in receipt of unemployment compensation (as defined in section 85(b) of the Internal Revenue Code of 1986), including any cash benefit received pursuant to subtitle A of title II of division A of the CARES Act (Public Law 116–136), as of the first day on which the veteran would receive a housing stipend payment under this section.(2)Treatment of veterans who transfer entitlementFor purposes of paragraph (1)(C), a veteran who has transferred all of the veteran’s entitlement to educational assistance under section 3319 of title 38, United States Code, shall be considered to be a veteran who is not eligible to receive educational assistance under chapter 33 of such title.(3)Failure to completeA veteran who receives retraining assistance under this section to pursue a program of education and who fails to complete the program of education shall not be eligible to receive additional assistance under this section.(c)Covered programs of education(1)In generalFor purposes of this section, a covered program of education is a program of education (as such term is defined in section 3452(b) of title 38, United States Code) for training, pursued on a full-time or part-time basis—(A)that—(i)is approved under chapter 36 of such title;(ii)does not lead to a bachelors or graduate degree; and(iii)is designed to provide training for a high-demand occupation, as determined under paragraph (3); or(B)that is a high technology program of education offered by a qualified provider, under the meaning given such terms in section 116 of the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48; 38 U.S.C. 3001 note).(2)Accredited programsIn the case of an accredited program of education, the program of education shall not be considered a covered program of education under this section if the program has received a show cause order from the accreditor of the program during the five-year period preceding the date of the enactment of this Act.(3)Determination of high-demand occupations(A)Initial implementationIn carrying out this section, the Secretary shall use the list of high-demand occupations compiled by the Commissioner of Labor Statistics until the final list under subparagraph (C) is complete.(B)Study requiredThe Secretary of Veterans Affairs shall enter into an agreement with a federally funded research and development corporation or another appropriate non-Department entity for the conduct of a study to determine which occupations are high-demand occupations. Such study shall be completed not later than 90 days after the date of the enactment of this Act.(C)Final listThe Secretary—(i)may add or remove occupation from the list in use pursuant to subparagraph (A) during the 90-day period following the completion of the study required by subparagraph (B);(ii)shall issue a final list of high-demand occupations for use under this section by not later than 90 days after the date of the completion of the study; and(iii)shall make such final list publicly available on a website of the Department.(D)Use of listThe Secretary shall use the list developed under this paragraph in order to apply the requirement that retraining assistance under this section is used for training for a high-demand occupation, but the Secretary may remove occupations from the list as the Secretary determines appropriate.(4)Full-time definedFor purposes of this subsection, the term full-time has the meaning given such term under section 3688 of title 38, United States Code.(d)Amount of assistance(1)Retraining assistanceThe Secretary of Veterans Affairs shall provide to an eligible veteran pursuing a covered program of education under the retraining assistance program under this section an amount equal to the amount of educational assistance payable under section 3313(c)(1)(A) of title 38, United States Code, for each month the veteran pursues the covered program of education. Such amount shall be payable directly to the educational institution offering the covered program of education pursued by the veteran as follows:(A)50 percent of the total amount payable shall be paid when the eligible veteran begins the program of education.(B)25 percent of the total amount payable shall be paid when the eligible veteran completes the program of education.(C)25 percent of the total amount payable shall be paid when the eligible veteran finds employment in a field related to the program of education.(2)Failure to complete(A)Pro-rated paymentsIn the case of a veteran who pursues a covered program of education under the retraining assistance program under this section, but who does not complete the program of education, the Secretary shall pay to the educational institution offering such program of education a pro-rated amount based on the number of months the veteran pursued the program of education in accordance with this paragraph.(B)Payment otherwise due upon completion of programThe Secretary shall pay to the educational institution a pro-rated amount under paragraph (1)(B) when the veteran provides notice to the educational institution that the veteran no longer intends to pursue the program of education.(C)Nonrecovery from veteranIn the case of a veteran referred to in subparagraph (A), the educational institution may not seek payment from the veteran for any amount that would have been payable under paragraph (1)(B) had the veteran completed the program of education.(D)Payment due upon employment(i)Veterans who find employmentIn the case of a veteran referred to in subparagraph (A) who finds employment in a field related to the program of education during the 180-day period beginning on the date on which the veteran withdraws from the program of education, the Secretary shall pay to the educational institution a pro-rated amount under paragraph (1)(C) when the veteran finds such employment.(ii)Veterans who do not find employmentIn the case of a veteran referred to in subparagraph (A) who does not find employment in a field related to the program of education during the 180-day period beginning on the date on which the veteran withdraws from the program of education—(I)the Secretary shall not make a payment to the educational institution under paragraph (1)(C); and(II)the educational institution may not seek payment from the veteran for any amount that would have been payable under paragraph (1)(C) had the veteran found employment during such 180-day period.(3)Housing stipendFor each month that an eligible veteran pursues a covered program of education under the retraining assistance program under this section, the Secretary shall pay to the veteran a monthly housing stipend in an amount equal to—(A)in the case of a covered program of education leading to a degree, or a covered program of education not leading to a degree, at an institution of higher learning (as that term is defined in section 3452(f) of title 38, United States Code) pursued on more than a half-time basis, the amount specified under subsection (c)(1)(B) of section 3313 of title 38, United States Code;(B)in the case of a covered program of education other than a program of education leading to a degree at an institution other than an institution of higher learning pursued on more than a half-time basis, the amount specified under subsection (g)(3)(A)(ii) of such section; or(C)in the case of a covered program of education pursued on less than a half-time basis, or a covered program of education pursued solely through distance learning on more than a half-time basis, the amount specified under subsection (c)(1)(B)(iii) of such section.(4)Failure to find employmentThe Secretary shall not make a payment under paragraph (1)(C) with respect to an eligible veteran who completes or fails to complete a program of education under the retraining assistance program under this section if the veteran fails to find employment in a field related to the program of education within the 180-period beginning on the date on which the veteran withdraws from or completes the program.(e)No transferabilityRetraining assistance provided under this section may not be transferred to another individual.(f)Employment assistance(1)In generalThe Secretary of Labor shall contact each veteran who pursues a covered program of education under this section—(A)not later than 30 days after the date on which the veteran begins the program of education to notify the veteran of the availability of employment placement services upon completion of the program; and(B)not later than 14 days after the date on which the veteran completes, or terminates participation in, such program to facilitate the provision of employment placement services to such veteran.(2)Provision of informationThe Secretary of Veterans Affairs shall provide to the Secretary of Labor such information as may be necessary to carry out paragraph (1).(g)Nonprofit organization(1)In generalThe Secretary of Veterans Affairs shall seek to enter into a memorandum of understanding with one or more qualified nonprofit organizations for the purpose of facilitating the employment of veterans who participate in the retraining assistance program under this section.(2)Qualified nonprofit organizationFor purposes of this subsection, a qualified nonprofit organization is a nonprofit organization that—(A)is an association of businesses; and(B)has at least two years of experience providing job placement services for veterans.(h)Follow up outreachThe Secretary of Veterans Affairs, in coordination with the Secretary of Labor shall contact each veteran who completes a covered program of education under the retraining assistance program under this section 30, 60, 90, and 180 days after the veteran completes such program of education to ask the veteran about the experience of the veteran in the retraining assistance program and the veteran’s employment status.(i)Quarterly reportsNot later than the date that is one year after the date of the enactment of this Act, and quarterly thereafter, the Secretary of Labor shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report containing the following information about veterans who participate in the retraining assistance program under this section:(1)The percentage of such veterans who found employment before the end of the second calendar quarter after exiting the program.(2)The percentage of such veterans who found employment before the end of the fourth calendar quarter after exiting the program.(3)The median earnings of all such veterans for the second quarter after exiting the program.(4)The percentage of such veterans who attain a recognized postsecondary credential during the 12-month period after exiting the program.(j)LimitationNot more than 35,000 eligible veterans may receive retraining assistance under this section.(k)TerminationNo retraining assistance may be paid under this section after the date that is 21 months after the date of the enactment of this Act.(l)GAO reportNot later than 180 days after the termination of the retraining assistance program under subsection (k), the Comptroller General shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a report on the outcomes and effectiveness of the program.(m)DefinitionsIn this section:(1)The term covered public health emergency means the declaration—(A)of a public health emergency, based on an outbreak of COVID–19 by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d); or(B)of a domestic emergency, based on an outbreak of COVID–19 by the President, the Secretary of Homeland Security, or State, or local authority.(2)The term veteran means—(A)a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable; or(B)a member of a reserve component of the Armed Forces who performs active service for a period of 30 days or longer by reason of the covered public health emergency.(3)The term active service has the meaning given such term in section 101 of title 10, United States Code.(n)Funding(1)In generalFor each fiscal year for which the Secretary provides retraining assistance under this section, such sums as may be necessary shall be made available for such assistance from funds appropriated to, or otherwise made available to, the Department for the payment of readjustment benefits.(2)Administrative costsThere is authorized to be appropriated $15,000,000 to carry out administrative functions of this section.(o)Initiation of paymentsThe Secretary may begin providing retraining assistance under this section on the date that is 180 days after the date of the enactment of this Act.